Citation Nr: 0303732	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to a compensable rating for service-connected 
perforated left eardrum. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from February 1945 to March 
1947. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
primary etiology of the veteran's currently diagnosed 
bilateral hearing impairment is exposure to post-service 
occupational noise.

2.  The veteran's left ear disability is manifested by 
perforation of the left eardrum,
nonservice-related hearing loss, service-connected tinnitus, 
and absent any active disease process. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2002).

2.  The criteria for a compensable rating for perforated left 
eardrum have not been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 
6211 (1998); 38 C.F.R. §§ 3.159, 4.7, 4.87, Diagnostic Code 
6211 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
Board finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  In correspondence dated in June 2001, the RO 
provided the veteran with notice of the VCAA and VA's duties 
there under.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits as well as what the evidence must show 
to establish entitlement to increased benefits.  The RO also 
advised the veteran of what information or evidence was 
needed from him, what he could do to support his claims, and 
what had recently been done on his claims.  Lastly, the RO 
provided the veteran with a copy of the February 1999 rating 
decision, May 2000 Statement of the Case (SOC), and June 2002 
Supplemental Statement of the Case.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO afforded the veteran VA examinations and obtained 
medical opinions on the identity and etiology of the claimed 
bilateral hearing disorder.  The RO retrieved VA and private 
treatment records identified by the veteran.  Service medical 
records were previously obtained.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Moreover, VA has fully discharged its duty to notify 
the claimant of the evidence necessary to substantiate the 
claims and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.


Service Connection for Bilateral Hearing Loss 

The veteran contends that he developed bilateral hearing loss 
due to exposure to loud noise during service.  For purposes 
of applying VA laws, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The report on the service induction examination conducted in 
January 1945 indicates that testing revealed hearing acuity 
was 15/15, bilaterally.  Service medical records contain a 
March 1945 record that noted the veteran's hearing acuity was 
15/15, bilaterally.  The veteran's January 1947 separation 
examination report shows that a whisper voice test revealed 
hearing acuity was15/15, bilaterally.  There are no treatment 
records dated within the first year from the veteran's 
separation from service.  Thus, the veteran's service medical 
records do not show any hearing impairment present during 
service and there is no medical evidence that bilateral 
hearing loss manifested to a compensable degree within the 
one-year presumptive period following his discharge from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The earliest post-service medical records which note 
bilateral hearing loss are dated from January to February 
1981 from Dr. J.M.H.  The audiological report shows that the 
veteran reported a history of exposure to an explosion during 
service that resulted in a reduction in his hearing but he 
partially recovered.  He further reported that for the past 
twelve years he had been exposed to intense noise at a steam 
plant, during which time he wore ill-fitting earplugs.  The 
April 1981 VA examination report and the February 2000 
audiogram from Purchase E.N.T. show that audiometric testing 
revealed that the veteran had developed a hearing impairment 
as defined by VA laws and regulations.  

The report on the most recent VA examination conducted in 
October 2000 also shows that the veteran reported a history 
of noise exposure during service and post-service exposure to 
occupational noise.  Audiometric testing continued to reveal 
a hearing impairment as the veteran exhibited pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
70
80
90
LEFT
35
45
70
85
90

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 76 percent in the left ear.  The 
examiner provided a diagnosis of bilateral mild sloping to 
severe sensorineural hearing loss with evidence of 
significant negative middle ear pressure.  The examiner noted 
that she reviewed the claims file.  The examiner opined that 
it was as likely as not that the etiology of the primarily 
sensorineural hearing loss could be attributed to the 
occupational noise exposure.  She added that any definitive 
link to the military noise exposure had not been obvious or 
presented.  The June and July 2001 opinions by two other VA 
examiners concur that the primary etiology of the veteran's 
currently diagnosed hearing loss is exposure to significant 
occupational noise post-service.  

The foregoing medical evidence of record shows that the 
veteran currently has a bilateral hearing impairment as 
defined by VA laws and regulations, but the competent medical 
evidence of record shows that the hearing loss is 
attributable to a nonservice-related event.  While the 
veteran is competent to describe his subjective symptoms of 
hearing loss, he has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, service 
connection must be denied on the basis of the current 
evidence.  38 C.F.R. §§ 3.303 3.307, 3.309.  As the 
preponderance of the evidence is against the veteran's claim, 
the "benefit of the doubt" rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002).


Compensable Rating for Perforation of Left Eardrum

The veteran's service-connected perforated left eardrum has 
been assigned the maximum schedular rating available under 38 
C.F.R. § 4.87, Diagnostic Code 6211 of VA's Schedule of 
Ratings-Ear.  

The December 1998 VA examination report shows that a physical 
examination of the ears revealed no active ear disease and no 
middle or inner ear etiology.  The diagnosis was old 
perforation scar, left tympanic membrane.  The February 2000 
VA examination report shows that a physical examination of 
the ears revealed no active infection.  The diagnosis was 
history of pain and discharge from the left ear.  The October 
2000 VA examination report shows that a physical examination 
of the ears revealed no active ear disease.  The examiner 
provided diagnoses of history of perforation, posterior-
superior quadrant, left ear while in service and history of 
ear infection and discharge with drainage.  At each of the 
foregoing examinations, the veteran complained of disturbance 
of balance, but no disorder secondary to ear disease was 
diagnosed.  

VA treatment records dated from December 1997 and January 
2002 show that in December 2001, a physical examination 
revealed mild tympanal sclerosis.  There was also mild 
retraction of the tympanic membranes not considered 
significant.  No active disease process of the ear was 
diagnosed.  The remaining records show that the veteran's 
ears were examined throughout this period but no active 
disease process of the ear or ear complaints other than 
hearing loss/tinnitus was documented.  

Thus, the veteran's left ear disability is manifested by 
perforation of the left eardrum and hearing loss attributable 
to a nonservice-related event.  The RO granted service 
connection for tinnitus in a June 2002 rating decision.  
Given the fact that there is no other currently diagnosed 
disorder of the left ear, there are no other diagnostic codes 
that are applicable.  Accordingly, the Board finds that the 
current noncompensable rating under Diagnostic Code 6211 is 
appropriate.  

The Board notes that the veteran filed his claim in February 
1998.  Effective June 10, 1999, regulatory changes were made 
to the schedule for rating disabilities pertaining to 
diseases of the ear.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991), where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless otherwise provided.  
The Board finds that under both the old and new criteria, the 
left ear disorder more closely approximates the criteria for 
the currently assigned noncompensable rating under Diagnostic 
Code 6211.  38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6211 (2002).  As the 
preponderance of the evidence is against the veteran's claim, 
the "benefit of the doubt" rule is not applicable.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).   

Any limits on the veteran's employability due to his 
perforated left eardrum has been contemplated in a 
noncompensable rating under Diagnostic Code 6211.  The 
evidence also does not reflect that the veteran's perforated 
left eardrum has necessitated frequent periods of 
hospitalization during the appeal period.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.





ORDER

Service connection for bilateral hearing loss is denied.

A compensable rating for service-connected perforated left 
eardrum is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

